Almand, Justice.
On the trial of an equitable action, seeking to enjoin the defendant from trespassing on a described parcel of land which the plaintiff owned, and to establish the boundary line as claimed by the plaintiff, and on the defendant’s cross-action seeking injunctive relief and damages, the jury returned a verdict in favor of the defendant and a decree was entered. The plaintiff’s motion for a new trial was denied. The plaintiff’s bill of exceptions, filed on September 9, 1960, assigns error only on the verdict of the jury and the judgment thereon of March 8, 1960. No error is assigned on the order of August 13, 1960, denying the amended motion for a new trial. The defendant has moved in this court to dismiss the writ of error on the ground that the bill of exceptions contains no assignment of error on the final judgment viz., the order denying the motion for a new trial. Held:
This writ of error presents no question for review, and the motion to dismiss must be granted. Strickland v. Strickland, 213 Ga. 588 (100 S. E. 2d 460).

Writ of error dismissed.


All the Justices concur.